          Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 1 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LEAGUE OF WOMEN VOTERS OF
THE UNITED STATES, LEAGUE OF
WOMEN VOTERS OF NEW YORK                     Case No. __________
STATE, and CARMELINA PALMER,

                     Plaintiffs,

             v.

PETER S. KOSINSKI, DOUGLAS A.
KELLNER, and ANDREW J. SPANO,
solely in their official capacities as
Commissioners of the New York State
Board of Elections; and TODD D.
VALENTINE and ROBERT A. BREHM,
solely in their official capacities as Co-
Executive Directors of the New York
State Board of Elections,

                     Defendants.




                                   COMPLAINT


Date: July 8, 2020
Faith E. Gay                            Danielle Lang (pro hac vice forthcoming)
Joshua S. Margolin                      Dana Paikowsky (pro hac vice forthcoming)
Katie Renzler                           Ravi Doshi (pro hac vice forthcoming)
Shelby P. Rokito                        Simone Leeper (pro hac vice forthcoming)
Jordan Weatherwax                       CAMPAIGN LEGAL CENTER
SELENDY & GAY PLLC                      1101 14th Street NW
1290 Avenue of the Americas             Washington, DC 20005
New York, NY 10104                      Telephone: (202) 736-2200
Telephone: (212) 390-9000               Email: dlang@campaignlegalcenter.org
E-mail: fgay@selendygay.com
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 2 of 38



      Plaintiffs League of Women Voters of the United States, League of Women

Voters of New York State, and Carmelina Palmer, by and through the undersigned

attorneys, file this complaint against the Commissioners and Executive Directors of

the New York State Board of Elections, Peter S. Kosinski, Douglas A. Kellner, An-

drew J. Spano, Todd D. Valentine, and Robert A. Brehm, solely in their official capac-

ities (the “Defendants”), and allege as follows:

                                  INTRODUCTION
      1.     Qualifying New Yorkers have the right to vote by absentee ballot pursu-

ant to New York Election Law § 8-400. Having created an absentee voting regime,

New York is obligated to administer that regime consistent with the U.S. Constitu-

tion. Currently, it does not.

      2.     The rate of rejection of absentee ballots in New York is staggering, with

tens of thousands of absentee ballots being discarded every election. In the 2018

general election, 34,095 absentee ballots—nearly 14 percent of those received—were

rejected.

      3.     In 2018, New York had the highest rate of rejection of absentee ballots

in the country. And even though less than 6 percent of New Yorkers voted absentee

in 2018—while many states see much higher rates of mail-in voting—New York had

the second highest number of rejected absentee ballots that year.

      4.     Tens of thousands of voters are disenfranchised each election in New

York without so much as a notice. New York election law does not provide for a

mechanism by which a voter may defend their absentee ballot and, more fundamen-

tally, their right to vote. As Defendant New York State Board of Elections Co-Chair

                                           2
           Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 3 of 38



Douglas Kellner stated at the League of Women Voters of the City of New York An-

nual Meeting, New York does not “have a procedure where if someone challenges an

absentee ballot because they left something off the application or the signature

doesn’t seem to match the voter signature on file, to notify the voter and allow the

voter to correct that deficiency.”     LWVNYC 202 Annual Meeting of Members,

YouTube (June 18, 2020), https://www.youtube.com/watch?v=RafUDysWLA0&fea-

ture=youtu.be. Defendant Kellner acknowledged that “New York needs those kinds

of procedures.” Id. Indeed, even after an election, there is no requirement under New

York law that voters receive notice that their ballot was not counted.

      5.     Meanwhile, New York election officials reject absentee ballots for a host

of reasons, many of which can be attributed to technical errors that could be corrected

if the voter were simply provided notice. Likewise, many voters could redress other

technical errors on their absentee ballot by voting in person or requesting a new ab-

sentee ballot, if only they received timely notice of the rejection.

      6.     An absentee ballot can be discarded when election inspectors—layper-

sons with no formal training or expertise in handwriting analysis—determine that

the signature on the ballot envelope does not correspond to that on the voter’s regis-

tration poll record, a signature that can be decades old. In 2016, nearly 40 percent of

all absentee ballots rejected in one New York county were discarded for alleged sig-

nature mismatch. And in 2018, signature mismatches accounted for over 14 percent

of absentee ballot rejections in another county.




                                            3
               Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 4 of 38



       7.       Likewise, a ballot may be cast aside if the voter inadvertently did not

sign the ballot, submitted the ballot in an unofficial envelope, or after dropping the

ballot envelope in the mail, it arrived at the county board of elections damaged by the

post office.

       8.       “No right is more precious in a free country than that of having a voice

in the election of those who make the laws under which, as good citizens, we must

live.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). Defendants’ practice of rejecting

absentee ballots without providing absentee voters pre-deprivation notice and an op-

portunity to be heard immediately disenfranchises voters and leaves them in the dark

as to whether their vote has been counted.

       9.       Because of the ongoing COVID-19 pandemic, exponentially more New

Yorkers than ever before will be forced to rely on absentee ballots to cast their votes

in the upcoming general election. In April 2020, Governor Cuomo issued a series of

Executive Orders expanding the use of absentee voting in elections that have oc-

curred during the COVID-19 crisis. Some continued expansion of absentee voting

may be necessary to accommodate voters for the November 3, 2020 general election.

Without procedural safeguards, more New York absentee voters than ever before

stand to suffer the irremediable loss of their right to vote.

       10.      New Yorkers’ fundamental right to have their absentee votes counted

can be safeguarded. Defendants afford pre-deprivation notice and an opportunity to

cure defects jeopardizing the right to vote at other critical junctures, including in-

person voting and prior to cancellation of a voter’s registration. Defendants’ failure



                                            4
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 5 of 38



to provide the same basic protections in counting absentee ballots deprives New York-

ers of their rights to vote, to due process, and to equal protection of the laws in viola-

tion of the First and Fourteenth Amendments of the U.S. Constitution.

                                       THE PARTIES
I.    Plaintiffs

      11.    Plaintiff League of Women Voters of the United States (“LWVUS”) is a

nonpartisan, community-based organization that encourages informed and active

participation in government and influences public policy through education and ad-

vocacy. Founded in 1920 as an outgrowth of the struggle to win voting rights for

women, LWVUS is organized through state and local affiliates in New York, and in

all 50 states, as well as the District of Columbia, Hong Kong, and the U.S. Virgin

Islands. LWVUS is active in over 760 communities and every congressional district

in the United States, with more than 500,000 members and supporters nationwide.

Members pay dues to their local or state affiliates of LWVUS, and, with certain ex-

ceptions, $32 per member is allocated to LWVUS, and members of state and local

affiliates are LWVUS members as well. In turn, LWVUS provides support to state

and local affiliates, including financial and technical support.

      12.    LWVUS’s mission is to empower voters and defend democracy, and it

works to promote an open governmental system that is representative, accountable,

and responsive. LWVUS has been a leader in pushing for expanded voter access

across the country and works with state and local election officials to educate voters

on how to effectively cast a ballot.




                                            5
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 6 of 38



      13.    As part of that work, LWVUS posted and disseminated information

about how to vote absentee through its educational website (www.vote411.org),

emailed its New York members and supporters, and directed New Yorkers to the ab-

sentee voting information via social media. Between January 1 and June 30, 2020

alone, the educational website served nearly 155,000 New York voters.

      14.    Plaintiff League of Women Voters of New York State (“LWVNYS”) is the

New York State affiliate of LWVUS. Across New York State, LWVNYS has approxi-

mately 3,640 members and 48 local affiliates. Its New York City affiliate, LWV of the

City of New York, is currently LWVNYS’s largest local affiliate.

      15.    LWVNYS’s members have previously voted absentee when unable to go

to the polls because of absence or illness. However, substantially more may vote ab-

sentee in New York’s upcoming elections this November. LWVNYS’s membership is

broad and diverse and includes many individuals who, due to age, underlying health

conditions, disability, and where they live, are at heightened risk of contracting se-

vere cases of COVID-19 and are thus more likely to rely on absentee voting to cast

their ballots. Likewise, LWVNYS’s diverse membership includes individuals who,

due to age or disability, are at heightened risk of being denied the right to vote be-

cause of perceived signature issues, including signature mismatch. Given the high

rates of absentee ballot rejection in New York, LWVNYS’s members—who are also

LWVUS members—have likely been denied the right to vote due to perceived ballot

defects in previous elections and are statistically likely to be denied the right to vote

due to these issues in upcoming elections.



                                           6
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 7 of 38



      16.       Even before the COVID-19 pandemic, LWVNYS worked to make absen-

tee voting accessible to its members and all New York voters. As part of that work,

LWVNYS provided voters assistance in real time, posted the absentee ballot applica-

tion on its website, and created and disseminated information about how to vote ab-

sentee through its own website (www.lwvny.org), emails to membership lists, and

social media.

      17.       After the State expanded absentee voting in the wake of the COVID-19

pandemic, LWVNYS expanded its efforts to educate voters about absentee voting op-

tions in order to protect its members’ health and ensure they are able to participate

in the democratic process. As part of this work, LWVNYS has created and dissemi-

nated guides, charts, and videos on how to complete an absentee ballot application

and vote by absentee ballot; launched a webpage specifically to answer frequently

asked questions about voting in 2020, which includes information on the absentee

ballot process; developed a texting service that alerts subscribers to election law

changes, such as deadlines for voting by absentee ballot; and posted information for

each county on how to vote early, including providing links to find locations, hours,

and other relevant details by county.

      18.       LWVNYS is a member-led organization. Its day-to-day activities are

managed by a 13-person board, entirely comprised of LWVNYS members. LWVNYS

also uses surveys, conventions, and trainings to solicit input from its members about

LWVNYS’s activities and to set LWVNYS’s policy priorities.




                                           7
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 8 of 38



      19.    Plaintiff Carmelina Palmer (“Palmer”) is a registered New York voter

who currently resides in New York City. Palmer attempted to vote by absentee ballot

in the June 23 primary election due to her concern about contracting COVID-19, but

had to vote in person because the ballot did not arrive in time to return before Election

Day; she hopes to vote absentee in the general election in November. Palmer has

benign essential tremor, or familial tremor, a progressive neurological condition that

presently leads her to experience painful tremor sessions in her hands lasting any-

where between thirty minutes to twenty-four hours. She has between two and fifteen

sessions per month. Because of the constant movement of her hands and the diffi-

culty she experiences applying pressure, Palmer’s handwriting is practically unintel-

ligible during these tremor sessions. As a result, Palmer reasonably believes that she

is at substantial risk of disenfranchisement because an absentee ballot envelope she

signs during a tremor session would be rejected for signature mismatch.

II.   Defendants

      20.    Defendants Peter S. Kosinski (Co-Chair and Commissioner), Douglas A.

Kellner (Co-Chair and Commissioner), and Andrew J. Spano (Co-Chair and Commis-

sioner) (collectively, the “Commissioners”) are sued solely in their official capacities

as commissioners of the New York State Board of Elections (“NYS BOE”).

      21.    Defendants Todd D. Valentine and Robert A. Brehm (the “Co-Executive

Directors”) are sued solely in their official capacities as Co-Executive Directors of the

NYS BOE.

      22.    Defendants are all persons within the meaning of 42 U.S.C. § 1983 and

act under the color of state law.
                                           8
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 9 of 38



      23.      The NYS BOE is an administrative agency within the executive depart-

ment of the New York State government, N.Y. Elec. Law § 3-100(1), responsible for

“issu[ing] instructions and promulgat[ing] rules and regulations relating to the ad-

ministration of the election process, election campaign practices and campaign fi-

nancing practices,” N.Y. Elec. Law § 3-102(1). NYS BOE Commissioners are ap-

pointed by the Governor of New York to coordinate the activities of the NYS BOE for

two-year terms. N.Y. Elec. Law § 3-100(1).

                                   JURISDICTION

      24.      Plaintiffs bring this action under the First and Fourteenth Amendments

of the U.S. Constitution and 42 U.S.C. § 1983.

      25.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1343(a).

      26.      This Court has jurisdiction to grant both declaratory and injunctive re-

lief pursuant to 28 U.S.C. §§ 2201 and 2202.

                                        VENUE

      27.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) be-

cause a substantial part of the acts or omissions giving rise to Plaintiffs’ claims oc-

curred in this District.

                             FACTUAL ALLEGATIONS
I.    Voting in New York

      A.       Role of the New York State Board of Elections

      28.      The New York State Board of Elections is charged with overseeing the

administration of political elections in New York State. See N.Y. Elec. Law § 3-102.
                                           9
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 10 of 38



Although county-level boards of elections and their related bodies throughout the

State manage the logistics and operations of voter registration and the casting and

counting of ballots, among other aspects of the election process, the NYS BOE is re-

sponsible for overseeing the election process writ large.

      29.     As part of its role as election overseer, the NYS BOE has “the power and

duty to … issue instructions and promulgate rules and regulations” concerning the

election process. N.Y. Elec. Law § 3-102(1).

      30.     The NYS BOE also has the power and duty “to visit boards of elections,

examine their procedures and records and direct that any such procedures be modi-

fied in any manner consistent” with New York election law. N.Y. Elec. Law § 3-

102(2).

      31.     The NYS BOE also fulfills its role through the provision of training ma-

terials to county boards of elections. N.Y. Elec. Law § 3-412(5).

      32.     Through its powers and duties, the NYS BOE serves the crucial function

of ensuring statewide consistency in voting practices and procedures.

      B.      Role of County Boards of Elections and Inspectors

      33.     Each county in the State, and New York City’s five counties collectively,

has its own board of elections. N.Y. Elec. Law § 3-200(1). These county boards over-

see and organize the election process, including the registration of voters and the

review of absentee voter applications. N.Y. Elec. Law §§ 3-212, 8-402.

      34.     Election districts serve as the basic political subdivision for purposes of

registration and voting. N.Y. Elec. Law § 4-100(1). The NYS BOE is responsible for

creating these districts. N.Y. Elec. Law § 4-100(2).
                                           10
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 11 of 38



       35.     Every year, the county boards of elections appoint election inspectors for

one-year terms. N.Y. Elec. Law § 3-404(1). Election inspectors are paid per election

to assist with the administration of the election, including preparing polling sites,

assisting voters, and canvassing and reporting election results. N.Y. Elec Law § 3-

420(1).

       36.     The NYS BOE supplies each county board of elections with instructional

materials and directions for conducting this examination, as well as an instruction

booklet, which must be provided to every inspector. N.Y. Elec. Law § 3-412(5).

       37.     Election inspectors for each district “act as a board,” and resolve “all

questions” posed to them by a majority vote. N.Y. Elec. Law § 3-402(1).

       38.     New York law provides for a separate group of inspectors, the “central

board of inspectors,” which is charged with “cast[ing] and canvass[ing]” certain types

of ballots. N.Y. Elec. Law § 9-209(1)(a). The central board is responsible for absentee,

military, and special ballots; ballots cast by voters with registration records missing

on election days; and ballots cast by voters who have not had their identity previously

verified or who have moved after registering. Id. Each county board of elections may

designate itself or its employees to comprise the central board of inspectors. Id.

       39.     At least five days prior to the central board of inspectors’ meeting to

review the ballots, it is required to “send notice . . . to each candidate, political party,

and independent body entitled to have had watchers present at the polls” indicating

the time and place designated for the canvass. N.Y. Elec. Law § 9-209(1)(b).




                                            11
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 12 of 38



      C.      Registering to Vote in New York

      40.     To participate in an election in New York State, an individual must reg-

ister to vote. N.Y. Elec. Law § 5-100. Generally, when a voter registers in New York,

whether in person at the Department of Motor Vehicles, by mail, or by any other

means, the voter must submit a signature attesting to their qualifications. See N.Y.

Elec. Law §§ 5-204–5-230. However, any voter unable to sign the registration may

note that in the registration application, and that information will be reflected in the

voter’s record. N.Y. Elec. Law § 5-216(1).

      41.     In addition to the voter’s signature, each voter registration record con-

tains, among other information, the voter’s name, serial number, date and county of

registration, address, birth date, and, at the voter’s discretion, their gender, tele-

phone number, and party enrollment. N.Y. Elec. Law § 5-500(4).

      42.     New York law does not require voters to update either their registration

record or their signature unless they move outside of the city or county in which they

are registered or change their name. N.Y. Elec. Law § 5-210(5)(a).

      D.      Casting an In-Person Vote

      43.     When a voter arrives at their polling place, they are asked to provide

their name and address to two election inspectors representing different political par-

ties. N.Y. Elec. Law § 8-302(1)–(2). Before casting a ballot, the voter must sign their

name on the back of their registration poll record, so the inspectors can compare the

voter’s current signature to the signature on their registration poll record. N.Y. Elec.

Law § 8-304(1).



                                          12
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 13 of 38



      44.     If the two election inspectors in charge of comparing signatures are sat-

isfied that the voter’s signature matches the signature on their registration poll rec-

ord, then the voter is permitted to vote. N.Y. Elec. Law § 8-304(1). If an inspector

believes the voter’s signature does not match, then the inspector “shall” challenge the

person’s right to vote in accordance with the procedures set forth in Section 8-504.

N.Y. Elec. Law § 8-304(1); see also id. § 8-504 (describing procedures for inspectors to

follow when an applicant’s right to vote is challenged).

      45.     If a voter’s eligibility to vote at the polls is challenged—due to signature

mismatch or otherwise—the voter is afforded the opportunity to cure the alleged de-

fect. First, the election inspector administers a “Preliminary Oath” to the voter, in

which the voter swears to answer truthfully questions regarding their qualifications

to vote. N.Y. Elec. Law § 8-504(1). After the voter takes the Preliminary Oath, the

inspector is to ask the voter questions relating to the reason their right to vote was

challenged. N.Y. Elec. Law § 8-504(2).

      46.     If the board of inspectors is satisfied with the voter’s answers regarding

their qualifications to vote or the challenge is withdrawn, the voter is permitted to

vote. N.Y. Elec. Law § 8-504(3).

      47.     Where the voter takes the Preliminary Oath and answers the inspector’s

questions and the board of inspectors remains unsatisfied that the voter is qualified

to vote, the voter is still permitted to cast a provisional ballot upon taking an oath

affirming their qualification to vote (the “Qualification Oath”). N.Y. Elec. Law § 8-




                                           13
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 14 of 38



504(3). Ballot inspectors record each challenge on the voter’s registration poll record.

N.Y. Elec. Law § 8-504(8).

      48.     A voter will be barred from voting only if, upon one of the challenges

mentioned above, the voter refuses to take an administered oath or to answer ques-

tions regarding their qualifications to vote. N.Y. Elec. Law § 8-504(1)–(2), (7).

      49.     If a voter is required to cast an affidavit or provisional ballot, the board

of inspectors will only count the ballot if the board of inspectors subsequently verifies

that the voter was in fact registered to vote. N.Y. Elec. Law § 9-209. Election officials

are required to “establish a free access system” that these voters can use to ascertain

“whether” their votes were “counted, and, if [they were] not counted, the reason that

the [votes were] not counted.” N.Y. Elec. Law § 9-212(4); see also id. § 8-302(3-c)

(providing voters with an additional opportunity to learn “whether” their “vote was

counted, and, if the vote was not counted, the reason that the vote was not counted”).

II.   Absentee Voting in New York

      A.      Applying for an Absentee Ballot

      50.     Registered voters in New York may apply to vote by absentee ballot if

they will be absent from their county on election day, suffer from or care for a person

with a temporary or permanent illness or disability, are a resident or patient of a

Veterans Health Administration Hospital, or are in jail awaiting a Grand Jury action

or trial, or following conviction for a non-felony offense. N.Y. Elec. Law § 8-400(1).

      51.     In April and May of 2020, Governor Cuomo issued three executive orders

that expanded the use of absentee voting for upcoming elections. See N.Y. Exec. Or-

der No. 202.15 (Apr. 9, 2020); N.Y. Exec. Order No. 202.23 (Apr. 24, 2020); N.Y. Exec.

                                           14
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 15 of 38



Order No. 202.28 (May 7, 2020). Executive Order 202.15 permitted voters affected

by COVID-19, including those who are at risk of contracting COVID-19, to check the

box “Temporary Illness” as the reason for requesting an absentee ballot in connection

with the June 23, 2020 primary election. N.Y. Exec. Order No. 202.15, at 3 (Apr. 9,

2020). Continued expansion of absentee voting eligibility may be necessary in the

general election in November 2020 to accommodate voters who fear contracting or

spreading COVID-19.1

       52.     An absentee ballot application must include the voter’s full name, the

reason for the application, the election in which they intend to vote absentee, their

address, and their signature. N.Y. Elec. Law § 8-400(3), (5). If a voter is unable to

sign the application—due to illness, physical disability, or an inability to read—they

may provide a witnessed statement attesting to their inability to sign and make a

“mark in lieu of [a] signature.” N.Y. Elec. Law § 8-400(7).

       53.     County boards of elections review absentee applications and determine

whether a voter meets the qualifications to vote absentee. N.Y. Elec. Law § 8-402(1).

If the county board is not satisfied that the applicant is eligible to vote absentee, the

board can order an investigation. N.Y. Elec. Law § 8-402(2).

       54.     If the county board cannot complete the investigation before one day

prior to the relevant election, it must deliver an absentee ballot to the applicant if

they are a registered voter. N.Y. Elec. Law § 8-402(4). If the absentee ballot is sent



1 Indeed, Plaintiffs believe that absent extending this exception to November 2020, New
Yorkers’ right to vote without risking their safety will be unconstitutionally infringed and
reserve the right to bring such a claim if such relief is not provided in a timely fashion.
                                            15
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 16 of 38



by mail, the county board must send the absentee ballot with sufficient time for the

voter to mark the ballot and return it before the deadline for receipt. Id.

       55.     If, following an investigation, the county board determines that a voter

is not entitled to an absentee ballot, the board “shall immediately notify” the voter

and provide the reason for the rejection. N.Y. Elec. Law § 8-402(5). Upon receiving

notice of the reason for rejection, a voter can attempt to cure the issue by re-applying

to vote absentee or by voting in person.

       B.      Casting a Vote by Absentee Ballot

       56.     Once the county board approves a voter’s request to vote absentee, the

board mails the voter the ballot(s) and return envelope. N.Y. Elec. Law § 8-406.

       57.     The voter is instructed to mark the absentee ballot, enclose it in the pro-

vided return envelope, and seal the envelope. N.Y. Elec. Law § 8-410. The voter must

take and sign the oath set forth on the outside of the envelope. Id. Then, the voter

must mail the envelope to the board of elections in the voter’s county or, for New York

City voters, to the New York City Board of Elections. Id.

III.   New York’s Absentee Ballot Verification Practices Unconstitutionally
       Disenfranchise Voters

       58.     Once received by the county board of elections, absentee ballots remain

in their envelopes until the central boards of inspectors meet. N.Y. Elec. Law § 9-

209.

       59.     The central board of inspectors is responsible for examining and count-

ing the envelopes and ballots. N.Y. Elec. Law § 9-209(1)–(2)(a)(i).




                                            16
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 17 of 38



       A.      Statutory Authority to Reject Absentee Ballots for Minor
               Defects

       60.     New York law provides the central boards of inspectors with broad au-

thority—and indeed responsibility—to set aside voters’ absentee ballots for a number

of defects, many of which could be cured through notice to the voter. Even where a

defect cannot be cured, timely notice could permit eligible voters to seek a new absen-

tee ballot or cast their ballot in-person.

       61.     New York Election Law Section 8-506 provides that “[d]uring the exam-

ination of absentee . . . ballot envelopes, any inspector shall . . . challenge the casting

of any ballot upon the ground or grounds allowed for challenges generally, or (a) that

the voter was not entitled to cast an absentee, military, special federal or special

presidential ballot, or (b) that notwithstanding the permissive use of titles, initials or

customary abbreviations of given names, the signature on the ballot envelope does

not correspond to the signature on the registration poll record, or (c) that the voter

died before the day of the election.” N.Y. Elec. Law § 8-506(1) (emphasis added). Sec-

tion 8-502 generally authorizes challenges so long as they relate to the voter’s right

to vote or right to vote absentee.

       62.     If a majority of the inspectors agrees with the challenge, the ballot is not

counted. N.Y. Elec. Law § 8-506(2).

       63.     Section 9-209 also mandates the rejection of absentee ballots for numer-

ous reasons, including if the voter’s name and residence do not appear on the regis-

tration poll record or if the ballot envelope is unsealed.          N.Y. Elec. Law § 9-

209(2)(a)(i)(A).


                                             17
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 18 of 38



       64.     The law does not indicate what process, if any, the central board of in-

spectors must follow when making the determination whether to reject a ballot for

one of the reasons outlined in Section 9-209.

       65.     Only if the board “cannot agree as to the validity of the” challenged bal-

lot does it have the chance of being counted. N.Y. Elec. Law § 9-209(2)(d). In such

cases, the board must set aside the ballot unopened for three days. If those three

days pass without court action, the ballot “shall be opened and the vote counted un-

less otherwise directed by an order of the court.” N.Y. Elec. Law § 9-209(2)(d).

       66.     In each case, regardless of the rationale for rejecting an absentee ballot,

New York election law does not require the board of inspectors to provide the voter

with notice or an opportunity to be heard. The central board of inspectors’ decision

is final and not subject to appeal. The county has no obligation to inform the voter of

the ballot’s rejection, and the voter has no opportunity to object to the reason for the

rejection or cure any technical defect. N.Y. Elec. Law §§ 8-506(2), 9-209(2)(a)(i)(A)–

(B), 9-209(2)(d).

       67.     This lack of notice is unique to the absentee voter. When an in-person

voter’s right to vote is challenged, they must still be permitted to cast a vote after

answering questions and taking an oath. See supra ¶ 47. An absentee voter receives

no similar process and may never even find out that their ballot was rejected.

       B.      The Rejection of Absentee Ballots Without Notice or
               Opportunity   to   Cure Has Led   to  Unconstitutional
               Disenfranchisement

       68.     Each election, New York deprives tens of thousands of absentee voters

of the right to vote without notice or an opportunity to be heard.
                                            18
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 19 of 38



      69.     The Election Administration and Voting Survey (“EAVS”) administered

by the U.S. Election Assistance Commission (“EAC”) collects data from states and

U.S. Territories about how Americans vote and how elections are administered. See

U.S. Election Assistance Commission, Election Administration and Voting Survey:

2018 Comprehensive Report 3 (2019), https://bit.ly/2NYQ0Xf. EAVS reports “provide

a detailed snapshot of how general elections are administered in the United States

every two years.” Id. Most states, including New York, rely on local jurisdictions to

provide responses to some or all EAVS questions. Id. at 4, 136.

      70.     EAVS data reflect that absentee ballots are consistently rejected at

alarming rates in New York. In 2014, election inspectors rejected 11,448 absentee

ballots—over 7 percent of all such ballots. In 2016, election inspectors rejected 22,849

absentee ballots—nearly 6 percent of all such ballots. Most recently and egregiously,

in 2018, election inspectors rejected 34,095 absentee ballots—nearly 14 percent of

absentee ballots cast in the State.

      71.     The alarmingly high rejection rate for absentee ballots in New York, ac-

cording to EAVS data, suggests that New York voters are needlessly deprived of their

right to vote based on simple errors such as a missing signature, use of the wrong

envelope to mail their ballot, or failure to seal the envelope. A missing signature can

be easily cured by a subsequent confirmation of the voter’s ballot and any envelope

errors—if fatal—can be resolved by the voter’s casting another ballot either by mail

or in-person. But as Defendant Kellner noted, “if the voter doesn’t sign the ballot

envelope … there’s no system in place for notifying the voter to say ‘wait a minute,



                                          19
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 20 of 38



you forgot to sign this, here’s how you can correct this in time for your vote to count.’”

LWVNYC 2020 Annual Meeting of Members, YouTube (June 18, 2020),

https://www.youtube.com/watch?v=RafUDysWLA0&feature=youtu.be. Thus, these

voters are unnecessarily disenfranchised.

      72.     The table below demonstrates the number of absentee voters that have

been disenfranchised in New York because of a missing signature, the use of the

wrong envelope, or failure to seal the envelope in the last three federal elections.

  Year       Use of Unofficial        Envelope Arrived          Voter Failed to Sign
                Envelope             Improperly Sealed            Ballot Envelope
  2014              269                     227                         1,099
  2016              527                     470                         6,368
  2018              242                     376                         6,328
  Total            1,083                   1,073                       13,795

      73.     These numbers are almost certainly understated. Although New York

is required to report the number of and reasons for rejected absentee ballots, its data

often either fails to note any reason for the rejection, or unhelpfully reports them

coded with the catchall “other” category. Indeed, the majority of 2018 rejected absen-

tee ballots—nearly 60 percent or, in raw numbers, 20,127 ballots—in New York were

either entirely unaccounted for in the EAVS data or logged as “other.”

      74.     First, New York’s data routinely fails to account at all for thousands of

discarded votes. In 2018, New York failed to provide the EAC with any reasons for

18 percent of all reported ballot rejections—accounting for 6,159 rejected absentee

ballots. While the State did somewhat better in 2016 and only failed to report ration-

ales for 8 percent (1,917) of the absentee ballots that were rejected, in 2014 New York




                                           20
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 21 of 38



failed to provide the EAC with rationales for more than 38 percent (7,070) of the bal-

lots it rejected that year.2

       75.     Second, even where the EAVS data account for New York’s absentee

ballot rejections, “other” is designated as the rationale for thousands of rejections.

The number of absentee ballots rejected on this opaque basis has dramatically in-

creased over time. In 2014, 1,894 ballots—16.5 percent of all rejected ballots—were

rejected for some “other” reason. In 2016, that number increased to 4,349—19 per-

cent of all rejected ballots—and in 2018, the number of ballots rejected on some

“other” basis skyrocketed to 13,968—40.9 percent of all rejected ballots. Worse, in

2018 the State failed to provide any detail on what the “other” rationales for rejection

might be until it responded to Plaintiffs’ FOIL request.

       76.     The explanations for rejections provided in the “other” category in the

EAVS 2014 and 2016 data show that the number of ballots rejected for missing sig-

natures and other technical defects may be understated. The reasons provided in

2014 include “stamped signature POA [power of attorney],” “sign. issue,” and “wrong

env. Post mark [sic] illegible.” Such categories already exist in the survey instru-

ment—raising the question of why inspectors designated these rejections as “other”

and suggesting that the number of ballots rejected for trivial technical defects is likely

higher than reported.




2On March 31, 2020, counsel for Plaintiffs submitted a request to the NYS BOE for updated
data to address this deficiency, but the Board’s response on May 8, 2020 failed to address it.
                                             21
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 22 of 38



      77.     Explanations for rejections in the “other” category further illustrate the

standardless manner in which election inspectors review and reject absentee ballots.

In the 2016 election, inspectors in Broome and Seneca Counties rejected absentee

ballots because they purportedly had been damaged by the U.S. Postal Service, and

Broome and Duchess County inspectors used a voter’s “pencil signature” as a basis

for rejection. In the 2018 election, inspectors in New York County discarded an ab-

sentee ballot because it had “extraneous marks or materials on” it.3

      78.     Some of these explanations are without legal authority or are contrary

to the election code. For example, there is no statutory basis for rejecting a ballot

because the envelope was signed in pencil. Indeed, the relevant statute provides form

instructions that expressly permit voters to use a “pen or pencil” to cast their vote.

N.Y. Elec. Law § 7-122(d). Notice and an opportunity to respond are necessary to

provide accountability for such unlawful rejections.

      79.     New York’s statutory scheme does not provide guidelines for how elec-

tion inspectors ought to treat absentee ballots and envelopes bearing minor blemishes

or that have been mishandled en route from the voter to the board of inspectors.

Moreover, a review of publicly available election inspector manuals reveals no guid-

ance to assist election inspectors in verifying absentee envelopes and ballots that




3Explanations for absentee ballots categorized as “other” were not provided by the 2018
EAVS reports; therefore, this information is derived from a spreadsheet provided by the NYS
BOE in response to a FOIL request dated March 31, 2020. All other data regarding absentee
ballots cited herein is derived from EAVS data. Plaintiffs note that the EAVS data and the
data provided by NYS BOE is inconsistent, and NYS BOE data is also internally inconsistent.
                                            22
               Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 23 of 38



have defects outside of the statutorily designated categories for challenging absentee

votes.

         80.     Absent due process, absentee voters are deprived of their rights to vote

because of innocent—or non-existent—errors, which, in some cases, like signature

mismatches or postal damage, may be caused by third parties outside of the voter’s

control.

         81.     Such benign errors are not proper grounds for denying outright a per-

son’s fundamental right to participate in an election without any notice or oppor-

tunity to cure. This is particularly so for voters who vote absentee due to physical

disability, health issues, or other impairments that may prevent them from being

able to cast a vote in person. These voters are entitled to just as much process as

their in-person voting counterparts who are provided notice of and the opportunity to

remedy challenges posed to their right to vote.

         C.      The Signature Verification Procedure is Particularly Error-
                 Prone

         82.     In addition to other technicalities, absentee ballots are rejected on the

basis of New York’s signature match procedure—an inherently error-prone process

in which laypersons moonlight as handwriting experts to determine whether the sig-

nature on a ballot envelope matches the signature on a voter’s registration. If inspec-

tors identify an alleged mismatch, voters are deprived of their right to vote without

notice or an opportunity to explain or cure the alleged mismatch.

         83.     A person’s signature can vary from one execution to the next for any

number of reasons, including age, change in mental or physical condition, disability,


                                             23
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 24 of 38



and even stress. This Court has taken note of the inconsistency of handwritten sig-

natures, recognizing that environmental and individual factors may cause variabil-

ity. See, e.g., Almeciga v. Ctr. for Investigative Reporting, Inc., 185 F. Supp. 3d 401,

419 (S.D.N.Y. 2016) (observing there is no scientific evidence establishing the range

of expected natural variation caused “by the use of different writing instruments or

the intentional disguise of one’s natural hand or the passage of time”); United States

v. Starzecpyzel, 880 F. Supp. 1027, 1044 (S.D.N.Y. 1995) (noting apparent differences

between two signatures may arise “from such sources as natural variation, the pas-

sage of time, purposeful alteration . . . , illness, or intoxication”).

       84.     The passage of time is a factor contributing to signature variability,

which courts have also recognized. See Almeciga, 185 F. Supp. 3d at 419; Star-

zecpyzel, 880 F. Supp. at 1044; see also Saucedo v. Gardner, 335 F. Supp. 3d 202, 206,

212 (D.N.H. 2018).

       85.     Since New York voters are not required to update the signature on their

registration poll record unless their name or address changes, see supra ¶ 42, election

inspectors regularly compare signatures executed years or even decades apart from

one another.

       86.     People with degenerative disorders or other physical disabilities that af-

fect the neuromuscular processes used in handwriting—people like Plaintiff

Palmer—are disproportionately likely to be erroneously suspected of signature mis-

match because of the increased variations their disabilities might produce.




                                             24
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 25 of 38



      87.       Unsurprisingly, natural variations in signatures are difficult, if not im-

possible, to discern from fraudulent variations, especially where the reviewer has

limited exemplars as reference and no meaningful training in handwriting analysis.

      88.       Also, when lay evaluators make mistakes, they are much more likely to

determine an authentic signature is inauthentic than the reverse, meaning, in this

context, they are much more likely to make an error that leads to the disenfranchise-

ment of an otherwise eligible voter. According to one study, lay evaluators incorrectly

judged authentic signatures as nongenuine—a decision that, in practice, would result

in disenfranchisement—in 26.1 percent of all cases. They made the opposite error,

declaring false signatures to be authentic, in about 7 percent of cases. In both situa-

tions, the lay evaluators’ error rates were between three and seven times higher than

those of professionals. See Moshe Kam et al., Signature Authentication by Forensic

Document Examiners, 46 J. of Forensic Sci. 884, 884 (2001).

      89.       Even assuming handwriting analysis can ever be performed accurately,

a group of laypersons who lack expertise, specialized knowledge, or even basic train-

ing in verifying handwritten signatures cannot be expected to consistently and accu-

rately do so.

      90.       The EAVS data shows that nontrivial numbers of absentee ballots are

thrown away due to supposed signature mismatch. For example, in the 2014 election,

27 percent of the absentee ballots rejected in Sullivan County were rejected due to

non-matching signatures. That rate increased in 2016, when nearly 40 percent of

rejected absentee ballots in Sullivan County were rejected for this reason. More



                                             25
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 26 of 38



recently, Nassau County election inspectors discarded nearly 7 percent of all absentee

ballots it received in 2018, and more than 14 percent of those rejections were for sup-

posed signature mismatch.

      91.     Moreover, the EAVS data on signature mismatch is necessarily under-

inclusive. As described, supra ¶ 73, over 20,000 absentee ballots in New York were

unaccounted-for or listed as “other” in 2018. A review of public data provided by the

NYS BOE also demonstrates that many signature mismatches have been coded as

“other.” Thus, the true number of rejected ballots for signature mismatch is unknown

and New York law does not provide uniform guidance to election inspectors for eval-

uating and comparing voters’ signatures. Moreover, upon information and belief, De-

fendants do not provide training, instructions, or written standards to election in-

spectors regarding how to determine whether the signature on an absentee ballot

envelope matches the signature on a voter’s registration poll record. Likewise, county

boards of elections either do not provide such training or do so inconsistently, leaving

election inspectors to operate without functional standards.

      D.      New York’s        Absentee      Ballot    Review      Procedures      Lack
              Uniformity

      92.     Election materials received from nineteen counties in response to public

records requests4 demonstrate the lack of uniformity and functional standards in the

absentee ballot review process.



4 On May 21, 2020, Plaintiffs submitted Freedom of Information Law (“FOIL”) requests to
the New York State Board of Elections and all 62 county boards of elections in the State of
New York seeking materials regarding the counting of absentee ballots, the absentee ballot


                                            26
               Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 27 of 38



         93.     Of the 62 county boards of election in New York, nineteen have provided

materials5 and five have responded that they do not have materials to provide.6 The

remaining 38 counties have not responded either way.

         94.     Of the materials received, none include any guidance or refer to any

training regarding signature matching. Although not required by New York law,

eleven counties’ materials include instructions about how to address other issues that

may invalidate absentee ballots, such as missing signatures and late postmarks. Ten

counties’ materials appear to give voters some form of notice that their absentee bal-

lot has been rejected.

         95.     The ten counties that appear to give voters some form of notice for some

of the reasons used to reject a ballot vary significantly in the manner and timing of

notice. In Yates County, for example, voters are to be notified “by the quickest man-

ner” if their ballots “lack[] the required signature or date,” but “the quickest manner”

is undefined. In Steuben County, a voter “may be notified” if their ballot lacks a

“proper signature” or is not secured in the oath envelope (emphasis added).

         96.     Of these counties, nine appear to provide some opportunity to cure some

defects; but none of the materials provided indicate there is any opportunity to cure

signature mismatches. Moreover, voters’ opportunities to address and cure defects—


review process, the process for determining challenges to absentee ballots, the reasons an
absentee ballot may not be counted, and the comparison of signatures on absentee ballot
envelopes.
5Albany, Chemung, Cortland, Delaware, Essex, Franklin, Greene, Herkimer, Jefferson, Or-
ange, Otsego, Rockland, Schoharie, Schuyler, Steuben, Tioga, Warren, Washington, and
Yates Counties.
6   Cayuga, Chautauqua, Erie, Oswego, and Sullivan Counties.
                                             27
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 28 of 38



where there are any—vary across counties. For example, Rockland County allows

voters to mail in a new ballot until the day before the election if the original oath

envelope was not used, signed, or dated. And Steuben County returns “[b]allots with-

out a proper signature” to “voter[s] for correction in the allotted time,” but “allotted

time” is nowhere defined.

       E.      The COVID-19 Pandemic Will Increase the Number of Absentee
               Voters in New York and the Rate of Disenfranchisement

       97.     Because of the COVID-19 pandemic, New Yorkers have and will con-

tinue to rely on absentee voting to cast their ballots in unprecedented numbers. In

the June 23, 2020 primary, New York County reported transmitting 219,440 absentee

ballots to voters, up from the 33,498 absentee ballots the County sent out for the 2018

general election. That represents a 655 percent increase in absentee ballots trans-

mitted to voters in just one county during a primary election, in which turnout is

historically much lower. If New York’s standardless process for reviewing absentee

ballots and the lack of notice or opportunity to cure are permitted to continue in the

2020 November election, many more absentee voters will suffer erroneous depriva-

tion of their right to vote.

       98.     New Yorkers usually vote by absentee ballot relatively rarely. In recent

years, about 6 percent of voters requested absentee ballots in New York, and 4 to 5

percent actually cast them. However, even before the pandemic, the number of ab-

sentee voters in New York had been growing. In the 2014 mid-term election, 154,069

New Yorkers voted absentee, as compared to 249,002 in the 2018 mid-term election.




                                           28
            Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 29 of 38



The 2012 presidential election saw 326,189 absentee voters in New York, as compared

to 402,151 in 2016.

      99.     Absentee voting is likely to become increasingly prevalent. If the rates

of absentee ballot rejection in New York are allowed to persist, tens of thousands of

voters will suffer erroneous deprivation and irremediable disenfranchisement.

IV.   The Failure to Provide Voters Notice and an Opportunity to Cure a
      Rejected Absentee Ballot is Unconstitutional

      A.      Defendants Provide Pre-Deprivation Process in Other Voting
              Contexts

      100.    New York law requires voters to be notified of a challenge to their right

to vote prior to being deprived of the right at every other step of the voting process

including registration, applications for absentee voting, and at the polls.

      101.    When a county board of elections seeks to cancel a voter’s registration,

the board must provide notice by mail inviting the voter to “stat[e] the reasons why

his registration should not be cancelled.” N.Y. Elec. Law § 5-402(2). The voter is then

given fourteen days to answer in writing or appear prior to cancellation of their reg-

istration. Id.

      102.    Likewise, when a voter’s application to vote by absentee ballot is chal-

lenged or otherwise found to be deficient, the voter is immediately notified and in-

formed of the reason for the rejection. See supra ¶ 55; N.Y. Elec. Law § 8-402(5).

Nothing prevents the voter from reapplying and, if possible, resolving the basis for

the initial rejection or choosing to vote in person.

      103.    When a voter’s eligibility to cast their vote is challenged at the polling

place, the voter is informed of the challenge, required to answer questions posed by

                                           29
           Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 30 of 38



an inspector, and ultimately permitted to cast a vote upon taking the Qualification

Oath (or other, relevant oath)—even if the inspector is not satisfied that the voter is

eligible. See supra ¶ 47; N.Y. Elec. Law § 8-504(3).

      104.   But such pre-deprivation process is conspicuously absent at the stage of

verifying an absentee ballot. Once an absentee voter drops their ballot in the mail,

they may never know whether their vote is counted, let alone have the opportunity to

remedy or defend against a challenge jeopardizing their right to vote.

      105.   The fact that Defendants already provide notice and an opportunity to

voters to address challenges in other contexts—including the absentee ballot appli-

cation stage—demonstrates that implementing procedural safeguards at the absen-

tee voting stage would not be unduly burdensome.

      106.   Providing such process would save tens of thousands of ballots cast by

eligible voters from being disregarded for benign errors or technicalities.

      B.     Other States Have Implemented Pre-Deprivation Procedures to
             Provide Notice and an Opportunity to Cure Absentee Ballot
             Defects Prior to Deprivation of the Right to Vote

      107.   Sixteen states that use signature matching have a statutory notice pro-

vision and provide an opportunity to cure the discrepancy. Verification of Absentee

Ballots, Nat’l Conf. of State Legislatures (Jan. 21, 2020), https://www.ncsl.org/re-

search/elections-and-campaigns/verification-of-absentee-ballots.aspx     (last   visited

July 2, 2020).

      108.   Like these other states, New York can and must afford its voters consti-

tutionally-mandated safeguards, and prevent tens of thousands of votes from being



                                          30
           Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 31 of 38



discarded on account of benign errors or handwriting technicalities that can be easily

and timely explained or corrected.

                             FIRST CLAIM FOR RELIEF
                       42 U.S.C. § 1983: Denial of Due Process
                         Under the Fourteenth Amendment

       109.   Plaintiffs reallege and incorporate by reference the allegations in the

preceding paragraphs.

       110.   An individual has a liberty interest in the fundamental right to vote that

is protected by the right to due process. See Reynolds v. Sims, 377 U.S. 533, 554–55

(1964); Yick Wo v. Hopkins, 118 U.S. 356, 370–71 (1886); see also Williams v. Sclafani,

444 F. Supp. 906, 910–11 (S.D.N.Y. 1978), aff’d sub nom. Williams v. Velez, 580 F.2d

1046 (2d Cir. 1978) (“It is well settled that voting is a fundamental right . . . which

includes the right to . . . have that vote counted . . . .”).

       111.   New Yorkers have a statutorily protected liberty interest in voting by

absentee ballot. See N.Y. Elec. Law § 8-400; Wilkinson v. Austin, 545 U.S. 209, 221

(2005) (“A liberty interest may arise from the Constitution itself . . . or it may arise

from an expectation or interest created by state laws or policies . . . .”).

       112.   At a minimum, where a protected interest is at stake, due process re-

quires notice and the opportunity to be heard. See Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306, 313 (1950) (“[T]here can be no doubt that at a minimum [Due

Process] require[s] that deprivation of life, liberty or property by adjudication be pre-

ceded by notice and opportunity for hearing . . . .”).




                                              31
           Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 32 of 38



      113.     Where the action being challenged is an established state procedure, no-

tice and opportunity to be heard must be provided pre-deprivation. See United States

v. James Daniel Good Real Prop., 510 U.S. 43, 53 (1993); Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 542 (1985); see also Rivera-Powell v. New York City Bd. of

Elections, 470 F.3d 458, 465 (2d Cir. 2006) (citing Hudson v. Palmer, 468 U.S. 517,

532 (1984)).

      114.     Defendants’ practice of rejecting absentee ballots for benign errors or

technical defects without mandatory pre-deprivation notice or opportunity to cure

contravenes the most basic requirements of due process.

      115.     In order to determine how much process is due in any given situation, a

court must consider and balance three factors: (1) the private interest that will be

affected by the official action; (2) the risk of an erroneous deprivation of such interest

through the procedures used, and the probable value, if any, of additional or substi-

tute procedural safeguards; and (3) the Government’s interest, including the function

involved and the fiscal and administrative burdens that the additional or substitute

procedural requirement would entail. Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

      116.     Here, the “private interest” is nothing less than the fundamental right

to vote, “preservative of all rights.” Reynolds, 377 U.S. at 562.

      117.     The risk of systematic erroneous deprivation resulting from benign error

in the submission of an absentee ballot, including signature discrepancies or other

technical defects is significant. Defendants’ practice of rejecting absentee ballots on

such grounds will, by its very design, disenfranchise voters due to technicalities.



                                           32
          Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 33 of 38



      118.    With regard to signature verification, election officials are not trained

handwriting experts; many factors lead to signature variation over time; and the

standardless process heightens the risk of erroneous deprivation of the right to vote.

Moreover, an inadvertent failure to sign a ballot envelope is more indicative of simple

user error than fraud.

      119.    Implementing procedures to provide absentee voters with notice and an

opportunity to cure would not impose an undue burden on the State. Defendants and

county boards of elections already maintain records in the ordinary course of business

that contain voter contact information.

      120.    Any administrative burden associated with providing voters timely no-

tice that their absentee ballot may be rejected, and an opportunity to cure the error,

is minimal.

      121.    Whether an absentee ballot is rejected on account of signature mismatch

or another perceived technical defect or benign error, the voter is entitled to proper

notice of the defect and an opportunity to fix the issue either by curing their ballot,

re-submitting a ballot, or voting in-person.

      122.    Defendants’ failure to provide absentee voters such procedural due pro-

cess is a violation of the Fourteenth Amendment.

                          SECOND CLAIM FOR RELIEF
              42 U.S.C. § 1983: Denial of the Fundamental Right to
                 Vote in Violation of the First and Fourteenth
                                  Amendments

      123.    Plaintiffs reallege and incorporate by reference the allegations in the

preceding paragraphs.

                                          33
          Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 34 of 38



      124.   “There is no right more basic in our democracy than the right to partic-

ipate in electing our political leaders.” McCutcheon v. FEC, 572 U.S. 185, 191 (2014).

“[V]oting is of the most fundamental significance under our constitutional structure.”

Burdick v. Takushi, 504 U.S. 428, 433–44 (1992).

      125.   When analyzing the constitutionality of a restriction on voting, the

Court “must weigh ‘the character and magnitude of the asserted injury to the rights

protected by the First and Fourteenth Amendments that the plaintiff seeks to vindi-

cate’ against ‘the precise interests put forward by the State as justifications for the

burden imposed by its rule,’ taking into consideration ‘the extent to which those in-

terests make it necessary to burden the plaintiff’s rights.’” Burdick, 504 U.S. at 434

(quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)); see also Price v. New York

State Bd. of Elections, 540 F.3d 101, 108 (2d Cir. 2008).

      126.   Defendants reject a significant number of validly cast ballots every elec-

tion cycle as a result of unintended discrepancies or technical errors. Defendants

regularly deny the individuals who cast these ballots the right to vote without any

pre-deprivation notice or opportunity to challenge or cure supposed defects. Such a

system imposes a severe burden on voters’ fundamental right to vote.

      127.   The severity of this burden is exacerbated by voters’ need, in light of the

COVID-19 pandemic, to rely on absentee ballots to exercise their right to vote without

compromising their health or the health of fellow citizens. Voters should not be re-

quired to risk their health or lives or the lives of others to cast a ballot they can be

confident will count.



                                          34
          Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 35 of 38



      128.   Defendants can proffer no justification for procedurally deficient ballot

verification procedures that would outweigh the injury of the rejection of thousands

of ballots each election without any reliable indication that those ballots were fraud-

ulent or improper.

      129.   In particular, New York’s signature verification system is not designed

to carefully ferret out fraud but rather to sweep numerous eligible voters into its net.

Each time the majority of a county board of elections—comprised of laypersons with

no expertise in handwriting analysis—subjectively believes there is a mismatch be-

tween the signature on the voter’s absentee ballot envelope and the signature in the

voter’s registration poll record, that ballot is cast aside, notwithstanding the many

factors that contribute to signature variation over time. And those factors—which

may include age, disability, language abilities, or educational background—can place

vulnerable voters at heightened risk.

      130.   New York’s absentee ballot verification procedures unduly burden the

right to vote in violation of the First and Fourteenth Amendments.

                           THIRD CLAIM FOR RELIEF
              42 U.S.C. § 1983: Denial of Equal Protection Under
                          the Fourteenth Amendment

      131.   Plaintiffs reallege and incorporate by reference the allegations in the

preceding paragraphs.

      132.   The Equal Protection Clause of the Fourteenth Amendment requires

“that all persons similarly situated [] be treated alike.” City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985).


                                          35
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 36 of 38



       133.     “Having once granted the right to vote on equal terms, the State may

not, by later arbitrary and disparate treatment, value one person’s vote over that of

another.” Bush v. Gore, 531 U.S. 98, 104–05 (2000); see also id. at 105–06 (explaining

the “fundamental right to vote” is not sufficiently protected where “the standards for

accepting or rejecting contested ballots might vary not only from county to county but

indeed within a single county”).

       134.     In the absence of statewide standards, New York’s unreliable and error-

prone absentee ballot verification procedures subject absentee voters to arbitrary dif-

ferences in the way their ballots are counted depending on the county in which they

reside and, in some circumstances, depending on the election inspector that draws

their ballot.

       135.     The lack of adequate and uniform standards in New York’s absentee

ballot verification procedures does not further any compelling or legitimate state in-

terest sufficient to justify the unequal treatment of voters.

       136.     New York’s absentee ballot verification procedures violate the Equal

Protection Clause of the Fourteenth Amendment.

                                PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs pray for relief as follows:

       First, issue a declaratory judgment that New York’s practice of rejecting ab-

sentee ballots without notice or opportunity to be heard unlawfully infringes the right

to procedural due process in violation of the Fourteenth Amendment to the U.S. Con-

stitution;



                                           36
             Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 37 of 38



         Second, issue a declaratory judgment that New York’s absentee ballot verifi-

cation procedures, including the signature match requirement, unduly burden the

right to vote in violation of the First and Fourteenth Amendments to the Constitution

of the United States;

         Third, issue a declaratory judgment that New York’s absentee ballot verifica-

tion procedures, including the signature match requirement, unlawfully infringe the

guarantee of equal protection in violation of the Fourteenth Amendment to the U.S.

Constitution;

         Fourth, issue a permanent injunction enjoining Defendants, their agents, em-

ployees, and successors, and all those persons acting in concert or participation with

them from rejecting absentee ballots without proper notice and an opportunity to be

heard;

         Fifth, enter an order requiring Defendants to promulgate standards for absen-

tee ballot verification to be applied uniformly across counties throughout the State;

         Sixth, grant Plaintiffs’ attorney’s fees, costs, and litigation expenses pursuant

to 42 U.S.C. § 1988 and 42 U.S.C. § 12133; and

         Seventh, grant other and further relief that the Court may determine to be

necessary and proper.




                                            37
       Case 1:20-cv-05238 Document 1 Filed 07/08/20 Page 38 of 38




Dated: July 8, 2020               Respectfully submitted,
       New York, NY


                            By:   /s/ Joshua S. Margolin
                                  Joshua S. Margolin
                                  Faith E. Gay
                                  Katie Renzler
                                  Shelby P. Rokito
                                  Jordan Weatherwax
                                  SELENDY & GAY PLLC
                                  1290 Avenue of the Americas
                                  New York, NY 10104
                                  Telephone: (212) 390-9022
                                  E-mail: jmargolin@selendygay.com

                                  CAMPAIGN LEGAL CENTER
                                  Danielle Lang (pro hac vice forthcoming)
                                  Dana Paikowsky (pro hac vice forthcoming)
                                  Ravi Doshi (pro hac vice forthcoming)
                                  Simone Leeper (pro hac vice forthcoming)
                                  1101 14th St. NW, Suite 400
                                  Washington, DC 20006
                                  Telephone: (202) 736-2200
                                  E-mail: dlang@campaignlegalcenter.org

                                  Attorneys for Plaintiffs




                                   38
